TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00710-CV


Michelle Jahner, Appellant

v.

Mark Jahner, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. 98-12325, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
	Michelle Jahner announces by motion that the parties entered a mediated settlement
agreement on February 5, 2003 that requires performance of certain obligations within eighty days. 
They request abatement of the appellate deadlines so that they may carry out the terms of the
agreement, with the possibility of resuming the appeal if the parties do not perform their obligations.
	We hereby abate this appeal until May 6, 2003, at which time the appellate deadlines
will begin to run again absent further order of this Court; appellant's brief will be due June 5, 2003. 
The parties may file a status report before May 6, 2003 informing this Court of the progress toward
performance of the settlement agreement and resolution of this appeal.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   February 21, 2003